                                                                                                           FILED
                                                                                                  2020 Jan-21 AM 10:21
                                                                                                  U.S. DISTRICT COURT
                                                                                                      N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


                                                   }
 UNITED STATES OF AMERICA,                         }
                                                   }
                                                        Case No.: 2:17-cr-00356-RDP-JHE
 v.                                                }
                                                   }
 QUINCETTA YVONNE CARGILL.                         }
                                                   }


                                              ORDER
       This matter is before the court on Defendant Quincetta Yvonne Cargill’s (“Defendant”)

Motion to Suppress, Strike, Check, and/or Restrain Evidence. (Doc. # 121). On November 4, 2019,

the Magistrate Judge entered a Report and Recommendation (“R&R”) denying Defendant’s

Motion. (See Doc. # 160). On November 14, 2019, Defendant filed her objections to Judge

England’s R&R. (Doc. # 164). The court addresses each objection, in turn. After doing so and after

careful review, the court concludes that the objections should be overruled and the Magistrate

Judge’s R&R is due to be adopted and accepted.

       First, Defendant objects to the R&R’s conclusion as it relates to the Indictment’s charge

that Defendant operated “an ostensible non-profit organization called the [UCC].” (Doc. # 160 at

1). Defendant contends that the facts show that she served as a Director of UCC and that UCC is

“a legal entity having . . . the capacity to sue and be sued.” (Id. at 4). Defendant also contends that

the facts show that the government committed fraud, forgery, and deception in obtaining the

records related to UCC. (Id. at 3-4). The government contends that the “records were obtained

from banks by way of legal process,” and Defendant has not offered any explanation as to how the

government’s actions were unlawful or unconstitutional. (Doc. # 134 at 6-7). And, Defendant

cannot contest the sufficiency of the evidence in this Motion. See United States v. Salman, 378

                                                  1
F.3d 1266, 1268 (11th Cir. 2004) (“There is no summary judgment procedure in criminal cases.

Nor do the rules provide for a pre-trial determination of sufficiency of the evidence.”) (citation

omitted). Thus, Defendant’s first objection is without merit.

        Second, Defendant objects to the R&R’s conclusion as it relates to the Indictment’s charge

that she “used” UCC to facilitate the fraud conspiracy. Defendant contends that (1) if UCC was

“used” to facilitate any crime, then -- by arrangement -- it is guilty as an entity, and (2) there is no

evidence supporting this charge. (Doc. # 164 at 5). Defendant also suggests that UCC may have

been a victim of “Business Identity Theft” or “‘used’ by one of the other co-owners.” (Doc. # 164

at 5-6). However, Defendant offers no factual support for any of these assertions, and, again,

Defendant is attempting to contest the sufficiency of the evidence before trial. As noted above,

Defendant cannot do so in this Motion.

        Third, Defendant objects to the R&R’s conclusion that UCC was not “arrested.” (Doc. #

164 at 7). As noted by Judge England, Defendant has not identified anything about any such arrest

(or even explained how an artificial entity like UCC could be subject to an arrest). And, while

Defendant contests the fact that she has a connection to UCC bank accounts, this again goes to the

sufficiency of the evidence, and the court will not entertain sufficiency of evidence challenges.

Additionally, Judge England held that “an individual cannot assert a corporation’s Fourth

Amendment rights absent a showing that [s]he had an independent privacy interest in the goods

seized or the area searched.” United States v. Vicknair, 610 F.2d 372, 379 (5th Cir.1980) (citations

omitted). Defendant asserts that, while she does not have any personal connection to the UCC bank

account, she does have an independent privacy interest, which is in “the trust and both future

interest and life interest in [UCC] whereby the misuse of the name and the unauthorized access or

any unauthorized electronic or withdrawals or transfers would equally effect such interest.” (Doc.



                                                   2
# 164 at 7-8). However, this blanket, conclusory assertion, without more, does not translate to an

“independent privacy interest” in UCC’s bank accounts, and it is insufficient to confer standing to

Defendant to assert a Fourth Amendment right as to UCC.

       Thus, after careful review and for the reasons explained above, Defendant’s objections to

the R&R are without merit. Defendant’s Motion (see Doc. # 160) is DENIED, and the Magistrate

Judge’s R&R is ADOPTED and ACCEPTED.

       DONE and ORDERED this January 21, 2020.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                                3
